        CASE 0:20-cv-02189-WMW-LIB Doc. 41 Filed 10/21/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown, Nadine                  Case No. 20-cv-02189
 Little, Dennis Barrow, Virginia Roy, Joel            Judge Wilhelmina M. Wright
 Westvig, Emmett Williams, on behalf of              Magistrate Judge Leo I. Brisbois
 themselves and a class of similarly
 situated individuals, and ZACAH,

                             Plaintiffs,

        vs.

 Hennepin County; Hennepin County                      DECLARATION OF
 Sheriff David Hutchinson, in his individual         MICHAEL R. HERZING IN
 and official capacity; City of Minneapolis;       OPPOSITION TO MOTION FOR
 Minneapolis Mayor Jacob Frey, in his               TEMPORARY RESTRAINING
 individual and official capacity;                          ORDER
 Minneapolis Chief of Police Medaria
 Arradondo, in his individual and official
 capacity; Superintendent of the
 Minneapolis Park and Recreation Board Al
 Bangoura, in his individual and official
 capacity; Park Police Chief at the
 Minneapolis Park and Recreation Board
 Jason Ohotto, in his individual and official
 capacity; Police Officers John Does; and
 Police Officers Jane Does,

                             Defendants.


       I, Michael R. Herzing, make this declaration pursuant to 28 U.S.C. § 1746.

       1.     I am a Director in the Hennepin County Human Services Department,

overseeing the Access, Aging and Disabilities, Behavioral Health, and Housing Stability

service areas. In that role I oversee 780 employees, including those working on housing

stability. Since late March or early April of this year, I have also acted as the Operations
        CASE 0:20-cv-02189-WMW-LIB Doc. 41 Filed 10/21/20 Page 2 of 4




Chief for Hennepin County’s COVID-19 response efforts. I have been a Hennepin County

employee since 2005.

       2.     In my role, I am responsible for directing the work of leaders who provide

management direction to teams of professionals who provide outreach and support to

people experiencing homelessness. Those professionals help unsheltered people to find

safe and adequate shelter and to access certain social services.

       3.     When COVID-19 hit, Hennepin County’s efforts to help unsheltered people

find housing and to access supportive social services increased. In particular, we sought to

“deconcentrate” the populations living in shelters so that COVID would not spread in those

buildings. Beginning in March 2020, we found rooms at area hotels for individuals we

identified as being the greatest risk of death from COVID-19—older and medically-fragile

individuals. We also identified separate rooms for individuals and families who tested

positive for COVID or who were awaiting test results and were unable to safely self-isolate.

Starting in April and May of 2020, we decided to operate all Hennepin County shelters 24

hours a day, 7 days a week, so that individuals experiencing homelessness could stay in

those shelters during the day. Currently, all Hennepin County shelters are open 24/7.

       4.     Not only have we worked to open safe places for people during this

pandemic, we are actively working to find permanent housing solutions for them. We have

begun a Hotels to Housing project that, when fully staffed, will be comprised of 12 staff

dedicated to working with hotel guests to identify housing solutions that best meet their

needs. As a part of this work, we are working with the Minneapolis Public Housing

Authority to find long-term public housing units that could be occupied by unsheltered

                                             2
         CASE 0:20-cv-02189-WMW-LIB Doc. 41 Filed 10/21/20 Page 3 of 4




people; with other supportive housing programs, such as Board and Lodges; and with

private landlords to house unsheltered people—including those who due to their previous

rental history and/or criminal records might not be attractive tenants.

       5.     Since the start of our pandemic response in mid-March of 2021, we have

stably housed 101 individuals from our hotels and continue to work every day to find

housing for all of our guests.

       6.     There are, and have been since the onset of COVID, significant numbers of

open beds in Hennepin County shelters for people experiencing homelessness. I am aware

that Plaintiffs in this case have claimed that there is a lack of shelter beds available to those

people residing in encampments. To the best of my knowledge, this claim is inaccurate. To

the contrary, we have shelter beds available for single women every day. We have private

rooms for families with children available every day. And we typically have shelter beds

available for single men daily. Moreover, Hennepin County publicizes to the community

and unsheltered people that it has beds available in shelters, including through various

social media channels.

       7.     The County’s work supporting unsheltered people continues on. Just

yesterday, the County—together with the State and the City of Minneapolis—announced

that it had 200 current vacancies in board and lodge facilities and that it would invest $15.2

million this year to fund emergency shelter locations providing 200 new beds for people

experiencing homelessness.




                                               3
       CASE 0:20-cv-02189-WMW-LIB Doc. 41 Filed 10/21/20 Page 4 of 4




      I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 21, 2020.



                                                              s/ Michael R. Herzing
                                                        Michael R. Herzing




                                             4
